UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7864


T. TERELL BRYAN, a/k/a T. Terance Bryan, a/k/a Terrence
Terell Bryan, a/k/a Terence Terell Bryan,

                Petitioner - Appellant,

          v.

WARDEN MCFADDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:14-cv-03627-TMC)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terence Terell Bryan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       T. Terell Bryan seeks to appeal the district court’s order

accepting      the       recommendation          of       the      magistrate        judge        and

dismissing       his        28     U.S.C.    §       2254    (2012)        petition        without

prejudice.       The order is not appealable unless a circuit justice

or    judge   issues        a     certificate        of     appealability.           28     U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent       “a        substantial     showing           of     the     denial     of     a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by     demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El       v.   Cockrell,          537    U.S.     322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bryan has not made the requisite showing.                               Accordingly, we deny

a     certificate        of       appealability,            deny        Bryan’s     motion        for

injunctive relief, and dismiss the appeal.                                 We dispense with

oral    argument       because        the    facts        and      legal    contentions           are

                                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3